United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2175
                        ___________________________

                               Benjamin Mario Soto

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                  Minnesota Bureau of Criminal Apprehension

                       lllllllllllllllllllll Defendant - Appellee

               U.S. Equal Employment Opportunity Commission

                             lllllllllllllllllllll Defendant

 John Does 1-5, each individually and in their official capacities as officials and
        employees of the Minnesota Bureau of Criminal Apprehension

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                           Submitted: October 27, 2014
                            Filed: November 3, 2014
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________
PER CURIAM.

       Benjamin Soto appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. Upon careful review, we conclude that the district court did not err in
dismissing Soto’s claims. See Palmer v. Ill. Farmers Ins. Co., 666 F.3d 1081, 1083
(8th Cir. 2012) (de novo review of grant of motion to dismiss); Mulvenon v.
Greenwood, 643 F.3d 653, 657 (8th Cir. 2011) (person must have legitimate claim of
entitlement to his employment to have property interest in it). In addition, to the
extent Soto attempts to assert on appeal a claim under the Americans with Disabilities
Act, we decline to consider it. See Topchian v. JPMorgan Chase Bank, N.A., 760
F.3d 843, 849 (2014) (appellate court does not address legal or factual claims
presented for first time on appeal).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Soto’s pending
motions.
                    ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                         -2-